Exhibit 10.3
FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Fourth Amendment to Executive Employment Agreement (this “Amendment”) is
entered into by and between American Reprographics Company, a Delaware
corporation (“ARC”) as the employer, and Rahul K. Roy, an individual residing in
the State of California (“Executive”), as the employee, on March 16, 2010.
WHEREAS, ARC and Executive entered into an Executive Employment Agreement dated
January 7, 2005, as amended (“Agreement”). The parties now wish to enter into
this Amendment to amend the Agreement.
Now, therefore, the parties agree as follows:
1. All capitalized terms in this Amendment not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.
2. A new Section 3(a)(ii) is added to Section 3(a) of the Agreement (Base
Salary) as follows:
“(ii) The amount of Base Salary payable to Executive pursuant to Section 3(a)
shall be reduced by ten percent (10%) (the “2010 Base Salary Reduction”)
effective as of February 1, 2010 through and including December 31, 2010 (the
“Effective Period”). Notwithstanding anything to the contrary contained in this
Section 3(a)(ii), if Executive’s employment with ARC is terminated other than
for Cause during the Effective Period, any Base Salary severance benefits
payable to Executive under Sections 11(a), (c) or (d) of the Agreement shall be
calculated based on the amount of Base Salary set forth in Section 3(a), without
taking into account the 2010 Base Salary Reduction.”
3. Except as specifically set forth in this Amendment, the Agreement remains in
full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first hereinabove set forth.

            AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation
      By:   /s/ KUMARAKULASINGAM SURIYAKUMAR         Name:   Kumarakulasingam
Suriyakumar        Title:   President and Chief Executive Officer       
EXECUTIVE
      /s/ RAHUL K. ROY       Rahul K. Roy           

 

